Title: Some Tuscaloosa residents are forbidden by their lease to use their decks during practice. Enforceable?
Question:
Answer #1: According to the article, the owners of the buildings imposed these rules about deck use on their tenants as part of their lease.

Alabama does allow landlords to adopt "policies concerning the general conduct of tenants in their use and enjoyment of the leased premises", but there are limitations. Specifically, such a policy

&gt;is enforceable against the tenant only if:

&gt;&gt;(1) its purpose is to promote the convenience, safety, or welfare of the tenants in the premises, preserve the landlord's property from abusive use, or make a fair distribution of services and facilities held out for the tenants generally;

&gt;&gt;(2) it is reasonably related to the purpose of which it is adopted;

&gt;&gt;(3) it applies to all tenants in the premises in a fair manner;

&gt;&gt;(4) it is sufficiently explicit in its prohibition, direction, or limitation of the tenant's conduct to fairly inform the tenant of what the tenant must or must not do to comply;

&gt;&gt;(5) it is not for the purpose of evading the obligations of the landlord; and

&gt;&gt;(6) the tenant has notice of it at the time the tenant enters into the rental agreement, or when it is adopted.

Ala. Code § 35-9A-302(b). I have trouble seeing how preventing tenants from watching football practice would satisfy the first requirement, so this rule is almost certainly not enforceable.